          Case 1:21-cr-00330-JEB Document 11 Filed 07/12/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,
          Plaintiff,

                     v.                       Criminal Case. No.: 21-330 (JEB)



JONATHAN J. MUNAFO,
         Defendant.



                             JOINT STATUS REPORT

        The parties jointly report the following under the Court’s May 11, 2021 order

to submit a joint status report by today.

           Status of Mr. Munafo’s Custody and W.D. Michigan Matter

        1. While this Court ordered Mr. Munafo’s transfer to Michigan stayed pending

a detention hearing in this case, the U.S. Marshals began his transfer on May 12,

2021.

        2. On May 12, 2021 the Marshals sent Mr. Munafo from Orlando, Florida to

Grady County Jail in Chickasa, Oklahoma, where he remained until around June 9,

2021.

        3. On or about June 9, 2021, Mr. Munafo was transferred to the Western

District of Michigan, where he was held at Newyago County Jail in White Cloud,

Michigan.

        4. On June 15, 2021, Magistrate Judge Ray Kent sua sponte ordered

Mr. Munafo “committed for evaluations regarding competency and sanity.” W.D.

Mich. Case No. 21-cr-99-JTN, ECF No. 14.
          Case 1:21-cr-00330-JEB Document 11 Filed 07/12/21 Page 2 of 4




      5. The court’s June 15, 2021 order for “medical, psychiatric and/or

psychological examinations” requires the Attorney General to have Mr. Munafo

observed and evaluated within forty-five days. Id., ECF No. 15 at 2. If good cause is

shown for delay, the court will allow an additional thirty days. Ibid.

      6. On July 6, 2021, the court ordered Mr. Munafo transferred to FDC SeaTac

where Mr. Munafo will undergo the observation and examination ordered. Id., ECF

No. 16.

                Status of Efforts by Mr. Munafo’s Defense Team

      7. On May 12, 2021, the U.S. District Court for the Western District of

Michigan appointed the Federal Public Defender of that region to represent

Mr. Munafo.

      8. Since then, Mr. Munafo’s defense team in this case has been in contact with

Mr. Munafo’s Michigan attorney.

      9. Mr. Munafo’s defense team has had communication with him in Florida,

Oklahoma, and Michigan, and will attempt to visit him in person now that he has

been designated to FDC SeaTac.

      10. The defense team has also researched anticipated pre-trial issues, sought

investigatory assistance, and begun looking into Mr. Munafo’s social history by reach-

ing out to his friends and family.

                                Status of Discovery

      11. On May 10, 2021, the Court apprised the government of its disclosure obli-

gations. On July 2, 2021, Mr. Munafo sent the government a written demand under

these obligations.



                                          -2-
        Case 1:21-cr-00330-JEB Document 11 Filed 07/12/21 Page 3 of 4




                      Status of Efforts by the Government

      12. As discussed by defense counsel in greater detail above, the defendant’s

primary case is out of the Western District of Michigan (21-CR-99 (JTN) (W.D.M.I)).

In that case, on May 18, 2021, a Grand Jury sitting in the Western District of

Michigan issued a three-count indictment against the defendant charging him with

two violations of 18 U.S.C. § 857(c) (transmitting in interstate or foreign commerce

any communication containing any threat to kidnap any person or any threat to in-

jure the person of another) and one violation of 47 U.S.C. § 223(a)(1)(E) (making re-

peated telephone calls or repeatedly initiating communication with a telecommu-

nications device, during which conversation or communication ensues solely to harass

any specific person). W.D. Mich., Case No. 21-CR-99 (JTN), ECF No. 7.

      13. As pointed out by defense counsel, On June 15, 2021, the Court sua sponte

ordered defendant committed for evaluations regarding competency and sanity. W.D.

Mich., Case No. 21-CR-99 (JTN), ECF No. 14. On July 6, 2021, the Court issued its

Order of transportation for the defendant. Id. at ECF No. 15. There can be no further

proceedings in this case until the defendant’s competency and sanity evaluation is

complete and both parties have had a chance to review its findings.

      14. So that this case may proceed with all expediency once the W.D. Michigan

case is resolved, and in order to facilitate a potential global plea agreement, the

government has been compiling and preparing as much discovery as possible that

may be provided to the defendant through his counsel. The government will continue

to do so. The government expects to provide counsel with a preliminary discovery

package today.



                                         -3-
         Case 1:21-cr-00330-JEB Document 11 Filed 07/12/21 Page 4 of 4




      15. Today, defense counsel was offered via email the opportunity to take part

in a crime scene viewing that is currently scheduled for August 14, 2021.

                     Joint Recommendation by the Parties

      16. The parties jointly request that this Court continue the above-captioned

proceeding for sixty days, until Friday, September 10, 2021. During this time, the

parties request that the Speedy Trial Act, if applicable, be tolled.

      RESPECTFULLY SUBMITTED.

      Date: July 12, 2021.

For the United States:                       For Jonathan Munafo:

                      _                      Eric Alexander Vos
Sean P. Murphy                               Federal Public Defender,
Assistant U.S. Attorney                      District of Puerto Rico
Detailee, Capitol Riot Prosecutions
                                             Franco Pérez-Redondo
D.C. Bar No. 1187821
                                             Assistant Federal Public Defender,
Torre Chardón - Suite 1201
                                             District of Puerto Rico
350 Chardón Avenue
San Juan, PR 00918
                                             /s/ Kevin E. Lerman*
Tel. 787-766-5656
                                             Research & Writing Attorney
sean.murphy@usdoj.gov
                                             241 F.D. Roosevelt Ave.
                                             San Juan, PR 00918-2441
                                             Tel. (787) 281-4922, Fax (787) 281-4899
                                             E-mail: Kevin_Lerman@fd.org




                                             * I HEREBY CERTIFY that on this date I
                                             e-filed this Notice using the CM/ECF
                                             system, which will send notification to all
                                             parties of record.




                                           -4-
